Citation Nr: 0705506	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  99-01 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a higher initial disability rating for 
left knee scar, currently evaluated as 10 percent disabling.

2.  Entitlement to a disability rating in excess of 20 
percent for post-traumatic degenerative joint disease of the 
left knee, for the period from November 18, 1997 to May 11, 
2003.

3.  Entitlement to a disability rating in excess of 30 
percent for post-traumatic degenerative joint disease of the 
left knee, for the period from May 12, 2003. 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel

INTRODUCTION

The veteran had active duty from November 1942 to October 
1945.

This matter initially arose from an April 1998 rating 
decision by the Montgomery, Alabama, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The veteran 
testified at a hearing at the RO in March 1999.

In October 2000, the Board denied the veteran's claims.  A 
May 29, 2001 Order of the United States Court of Appeals for 
Veterans Claims (Court) vacated the October 2000 Board 
decision and remanded the case for additional development.  
In May 2002 and April 2003, the Board sent the matter for 
additional development of the evidence and in August 2003 and 
September 2005, the case was remanded by the Board.

The veteran testified at a Board hearing at the RO in 
December 2006.  At the hearing, the veteran waived RO review 
of the additional evidence he submitted.  The Board notes 
that in December 2006, the Board granted the veteran's motion 
to advance his appeal on the docket pursuant to 38 C.F.R. 
Section 20.900(c).

The issues involving entitlement to higher ratings for the 
veteran's left knee post-traumatic degenerative joint disease 
are addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

FINDING OF FACT

In December 2006, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that he was withdrawing his appeal of the denial of 
a higher initial disability rating for left knee scar, 
currently evaluated as 10 percent disabling,


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal 
pertaining to the issue of entitlement to a higher initial 
disability rating for left knee scar, currently evaluated as 
10 percent disabling, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  At the December 
2006 Board hearing, the veteran withdrew the issue of 
entitlement to a rating in excess of 10 percent for a left 
knee scar.  Hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The Substantive Appeal pertaining to the issue of entitlement 
to a higher initial disability rating for left knee scar, 
currently evaluated as 10 percent disabling, is dismissed.

REMAND

The Board notes that the veteran testified at his December 
2006 Board hearing that his left knee disability had 
increased in severity since his last VA examination in May 
2003.  While the Board is not required to direct a new 
examination simply because of the passage of time, VA's 
General Counsel has indicated that a new examination is 
appropriate when the record demonstrates or the claimant 
asserts that the disability in question has undergone an 
increase in severity since the time of the last examination.  
VAOPGCPREC 11-95 (April 7, 1995).  See also 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c) (2006); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  The Board also notes that the 
veteran asserted during his hearing that his service-
connected disability of the left knee now involves 
deterioration or disability of his left femur.  A new 
examination is indicated.  

The Board is well aware of the length of time these matters 
have been in appellate status.  While it is regrettable, the 
matters involving the ratings assigned the veteran's left 
knee disability must once again be remanded for a new 
examination to properly identify the nature and severity of 
disability caused by all symptoms of the veteran's service-
connected left knee disorder.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
orthopedic examination to identify the 
nature and severity of the disability 
caused by all symptoms of his service-
connected left knee disorder.  Such tests 
as the examining physician deems necessary 
should be performed.  All findings should 
be reported in detail.  The examiner 
should specifically address the following:

a) State whether there is objective 
evidence of lateral instability or 
subluxation of left knee and if so, 
the degree of such instability 
and/or subluxation should be 
discussed.

b) Report the veteran's range of 
motion of the left knee.  

c) State whether the left knee 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service 
connected knee disability, or 
whether pain could significantly 
limit functional ability during 
flare-ups or with repetition. If 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
lost due to any weakened movement, 
excess fatigability, incoordination, 
pain on use, or during flare-ups.

d) If it is determined that the 
veteran's service-connected left 
knee disability involves disability 
to the left femur, the examiner 
should identify the nature and 
severity of such disability.  

2.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issues on appeal.  If any benefit 
sought remains denied, the veteran and 
his representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


